DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendments filed 4/29/2022. Claims 1, 4-5, 7-9, 11, 14-15, 17-19 and 21-25 are considered below.

Response to Arguments
Independent claims 1, 11 and 21 have been amended to include the limitation “wherein the vehicle is autonomously driven over a predefined path”. Therefore, the 35 U.S.C. 101 rejections are withdrawn.
Independent claims 1 and 21 have been amended to include the limitations of original claims 2 and 3. Independent claim 11 has been amended to include the limitations of original claims 12 and 13. Therefore, the amended claims are not rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akella et al. (US-2021/0053570-A1).
New claims 22 and 24-25 for “the computerized vehicle system” fail to specifically indicate the claim number from which they depend. New claim 24 fails to include punctuation at the end of the claim.
Claim Objections
Claims 22 and 24-25 are objected to because of the following informalities:  
New claims 22 and 24-25 for “the computerized vehicle system” fail to specifically indicate the claim number from which they depend. New claim 24 fails to include punctuation at the end of the claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4-5, 7-9, 11, 14-15, 17-19 and 21-25 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
new claims 22 and 24-25 for “the computerized vehicle system” fail to specifically indicate the claim number from which they depend, and new claim 24 fails to include punctuation at the end of the claim.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667